        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 1 of 26



                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

FRESHUB, INC., a Delaware Corporation, and     )
FRESHUB, LTD., an Israeli Limited Liability    )   Case No. 6:19-cv-388-ADA
Company,                                       )
                                               )
                    Plaintiffs,                )
      vs.                                      )
                                               )
AMAZON.COM, INC., a Delaware                   )
Corporation, AMAZON DIGITAL SERVICES,          )
LLC, a Delaware Limited Liability Company,     )
PRIME NOW, LLC, a Delaware Limited             )
Liability Company, and WHOLE FOODS             )
MARKET, INC., a Texas Corporation,             )
                                               )
                    Defendants.                )
                                               )

          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS FOR
      FAILURE TO ALLEGE INFRINGEMENT OF A PATENTABLE CLAIM



                                              John Palmer
OF COUNSEL:                                   Texas Bar No. 15430600
                                              palmer@namanhowell.com
Paul J. Andre                                 NAMAN HOWELL SMITH & LEE PLLC
Lisa Kobialka                                 400 Austin Ave., Suite 800, P.O. Box 1470
James Hannah                                  Waco, TX 76703
KRAMER LEVIN NAFTALIS                         Telephone: (254) 755-4100
 & FRANKEL LLP                                Fax: (254) 754-6331
990 Marsh Road
Menlo Park, CA 94025                          Attorneys for Plaintiffs,
(650) 752-1700                                FRESHUB, INC. and FRESHUB, LTD.
pandre@kramerlevin.com
lkobialka@kramerlevin.com
jhannah@kramerlevin.com


Dated: September 3, 2019
            Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 2 of 26



                                                 TABLE OF CONTENTS

                                                                                                                                   Page

TABLE OF AUTHORITIES ....................................................................................................... ii

INTRODUCTION ....................................................................................................................... 1

FACTUAL BACKGROUND ...................................................................................................... 2

ARGUMENT ............................................................................................................................... 4

I.    The Freshub Patent Claims are Patent Eligible Under Step 1 of Alice ................................ 4

      A.     The ‘153 Patent ............................................................................................................ 5

      B.     The ‘810 Patent ............................................................................................................ 8

      C.     The ‘408 Patent .......................................................................................................... 10

      D.     The ‘094 Patent .......................................................................................................... 12

II. The Freshub Patent Claims Contain Inventive Concepts that Provide Tangible
    Benefits and are Thus Patent Eligible Under Step 2 of Alice ............................................. 13

III. Defendants’ Motion Is Not Made In Good Faith Given the Lack of Analysis .................. 16

      A.     Defendants Do Not Attempt To Meet Their Burden of Proof ................................... 16

      B.     Defendants’ Motion Lacks Factual and Legal Support .............................................. 17

IV. Defendants’ Motion Is Infirm Due To A Failure To Provide Claim Construction ............ 19

CONCLUSION .......................................................................................................................... 20




                                                                     i
             Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 3 of 26




                                                TABLE OF AUTHORITIES
                                                                                                                                      Page(s)
Cases

Aatrix Software, Inc. v. Green Shade Software, Inc.,
   882 F.3d 1121 (2018) ...............................................................................................................19

Alice Corp. v. CLS Bank Int’l,
    134 S. Ct. 2347 (2014) ..................................................................................................... passim

Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
  841 F.3d 1288 (Fed. Cir. 2016)............................................................................................7, 15

Apple, Inc. v. Ameranth, Inc.,
   842 F.3d 1229 (Fed. Cir. 2016)................................................................................................19

Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC,
   827 F.3d 1341 (Fed. Cir. 2016)....................................................................................13, 15, 20

Berkheimer v. HP Inc.,
   881 F.3d 1360 (Fed. Cir. 2018)........................................................................................ passim

Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
   880 F.3d 1356 (Fed. Cir. 2018)................................................................................................13

Cronos Techs., LLC v. Expedia Inc.,
   No. 13-1538, 2015 WL 5234040 (D. Del. Sept. 8, 2015) ........................................................17

DDR Holdings, LLC v. Hotels.com, L.P.,
  773 F.3d 1245 (Fed. Cir. 2014)........................................................................................4, 6, 16

Eceipt LLC v. Homegoods, Inc.,
   No. 9-cv-00032-ADA, Slip Op., Doc. No. 25 (W.D. Tex. May 20, 2019) .............................20

Elec. Power Grp. v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016)................................................................................................18

Enfish, LLC v. Microsoft Corp.,
   822 F.3d 1334 (Fed. Cir. 2016)..........................................................................................13, 17

ESW Holdings, Inc. v. Roku, Inc.,
  C.A. No. 6:19-CV-000444-ADA, Slip Op. Doc. No. 16 (W.D. Tex. May 13,
  2019) ........................................................................................................................................15

FairWarning IP, LLC v. Iatric Sys., Inc.,
   839 F.3d 1089 (Fed. Cir. 2016)................................................................................................20




                                                                       ii
             Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 4 of 26



Finjan, Inc. v. Blue Coat Sys., Inc.,
   879 F.3d 1299 (Fed. Cir. 2018)..............................................................................................5, 7

IPA Techs., Inc. v. Amazon.com, Inc.,
   307 F. Supp. 3d 356 (D. Del. 2018) .........................................................................................19

Match Group, LLC v. Bumble Trading Inc.,
   No. 6:18-CV-00080-ADA, Slip Op., Doc. No. 46 (W.D. Tex. Dec. 18,
   2018) ........................................................................................................................................18

McRO, Inc. v. Bandai Namco Games Am. Inc.,
  837 F.3d 1299 (Fed. Cir. 2016)..................................................................................................4

Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc.,
   827 F.3d 1042 (Fed. Cir. 2016)................................................................................................16

Thales Visionix Inc. v. United States,
   850 F.3d 1343 (Fed. Cir. 2017)..................................................................................................9

Trading Techs. Int’l, Inc. v. CQG, Inc.,
   675 F. App’x 1001 (Fed. Cir. 2017) ....................................................................................6, 19

TriPlay Inc. v. WhatsApp Inc.,
   No. 13-cv-01703-LPS, 2015 WL 1927696 (D. Del. Apr. 28, 2015) .......................................10

Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
   874 F.3d 1329 (Fed. Cir. 2017)................................................................................................18

Vehicle IP, LLC, v. AT&T Mobility LLC,
   C.A. No. 09-CV-1007-LPS, 2016 WL 5662004 (D. Del. Sept. 29, 2016) ..............................20

Visual Memory LLC v. NVIDIA Corp.,
   867 F.3d 1253 (Fed. Cir. 2017)..................................................................................................8

VOIT Techs., LLC v. Del-Ton, Inc.,
   757 F. App’x 1000 (Fed. Cir. 2019) ........................................................................................18

Statutes

35 U.S.C. § 101 ................................................................................................................4, 5, 17, 20

35 U.S.C. § 282(a) .........................................................................................................................16

Other Authorities

Fed. R. Civ. P. 12(b)(6)............................................................................................................19, 20




                                                                       iii
         Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 5 of 26




                                       INTRODUCTION

       Defendants’ Motion should be denied because Freshub, Inc.’s and Freshub, Ltd.’s

(collectively “Freshub”) Patents present a novel voice processing system, involving concrete

and inventive concepts that are directed to technical systems that are uniquely rooted in

computer technology. Each of the Freshub Patent Claims recite specific steps that accomplish

the desired result, such as displaying or identifying a set of items based on the novel sequence

of receiving a voice command, processing and digitizing that voice command (remotely), and

then creating information based on the processing of the digitized voice message. The

inventive concepts of processing and sequencing, which captures more than a result, embody a

novel improvement over conventional technology as the idea of digitizing a voice locally and

wirelessly sending the voice to a remote computer for specific processing and displaying an

itemized list on a user display was unknown at the time of the Freshub Patents inventions.

       Defendants’ Motion fails for a multitude of reasons, not the least of which is the dearth

of serious claim analysis and nonexistent factual investigation. Indeed, Defendants’

conclusory Motion does nothing more than cherry-pick words and phrases out of context from

a single claim (ignoring the other 93 Freshub Patent Claims), and repeatedly argue the words

and phrases are conventional. In the three pages of Alice Step 1 argument, Defendants make

no attempts to do any meaningful analysis of the claimed hardware components, how the

hardware is distributed and utilized, or if the specific steps in the claims accomplish a desired

result. Instead, Defendants spend most of its three pages of argument citing distinguishable

case law and making the conclusory argument that the Freshub Patent Claims are similar to the

claims in the cited cases. Defendants’ Motion ignores key factual issues that directly bear on

patent eligibility. For example, Defendants neglect to inform the Court that patent eligibility

issues were addressed during the original prosecution of the ‘153 Patent, with the Patent Office

finding the Claims patent eligible – a fact relevant to this analysis. For these, and the reasons

discussed herein, the Court should deny Defendants’ Motion.




                                                 1
         Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 6 of 26




                                FACTUAL BACKGROUND

        Freshub filed the Complaint in this action against Defendants on June 24, 2019 for

infringement of U.S. Patent Nos. 9,908,153 (the “’153 Patent”), 10,213,810 (the “’810

Patent”), 10,232,408 (the “’408 Patent”), and 10,239,094 (the “’094 Patent”) (collectively, the

“Freshub Patents”). Doc. No. 1 (the “Complaint”). The technology underlying the Freshub

Patents involves novel voice processing and voice interpretation technologies that enable users

to use natural voice commands to build and maintain shopping lists and to purchase retail

items. Complaint at ¶ 9. In particular, the Freshub Patents are directed toward voice

processing systems that collect, manage, and display information about items that a user

describes and/or are identified within a database and provide a set of items to an item provider.

Id. at ¶¶ 17, 20, 23, 26.

        The Freshub Patents have 94 claims directed to the novel digitization of a voice

command at a local computer, which is then sent to a remote computer for specific further

processing followed by display back to the user. Medvidović Decl.1 at ¶¶ 12-13. These system

and methods solved the problems of not being able to order items based on a spoken command.

In order to solve this problem, the Freshub Patents provided novel distributed system that could

locally receive a voice command, digitize and wirelessly transmit that voice command,

remotely process and analyze the voice command, and then take action remotely based on that

processing by displaying specific items identified within the voice command to the user, or

identifying and displaying items within a database which corresponded to the items identified

within a voice command. This addressed efficiency concerns as the local computer is likely

less powerful than the remote, cloud-based distributed systems that the Freshub Patents

leverage. Id.

        The specifications of the Freshub Patents disclose the background of the novel voice

processing system underlying the inventions described. Rather than providing known systems

that could not readily handle voice commands, the Freshub Patents claim voice processing

1
  Declaration of Nenad Medvidovic in Support of Plaintiffs’ Opposition to Motion to Dismiss
for Failure to Allege Infringement of a Patentable Claim, filed herewith.

                                                 2
           Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 7 of 26




systems that leverage the processing power of a remote computer system to process and

analyze the voice commands. In particular, the claimed invention utilizes various hardware

components, such as a microphone, wireless network interface, and a digitizer which captures

and digitizes the user’s voice when the user provides demands on items or other shopping

inputs, in creating the novel voice processing system. Ex. 12, ‘153 Patent at 13:56-14:39 (the

specifications of the Freshub Patents are identical, so all cites will be to the ‘153 Patent

specification since it issued first).

          The voice commands are transmitted for processing wirelessly to a remote computer

rather than having the commands processed locally. See, e.g., id.,‘153 Patent, Claim 1. The

remote computer then processes the voice commands in a specific way for a specific task – that

is, the remote computer (i) translates the digitized voice order and command into text (“the

remote system performs voice recognition on the order in order to interpret the spoken order

and converts the spoken order into text”)(id. at 14:9-26), (ii) identifies an item within the

converted text (“remote system can optionally match the translated version of the spoken order

with a SKU retrieved from a SKU database, which stores SKUs in association with a text

description of the corresponding item, and transmit the SKU to the providers”)(id. at 14:27-

34), (iii) adds the item to a list associated with the user who provided the voice command or

order (“the remote system receives quotes from the potential providers, and transmits the

quotes to the user”)(id. at 14:35-36), and (iv) causes the identified item to be displayed to the

user on an interface (“the remote system receives quotes from the potential providers, and

transmits the quotes to the user”). See, e.g., id., Claim 1; id. at 14:27-39. This sequence of

steps and events provides a novel solution and implementation beyond the rudimentary

systems at the time as it requires specific hardware components of a distributed system and

details how to process the voice using those hardware components for a specific application.

          Each of the Freshub Patents issued after the Supreme Court’s Alice decision in 2014.

Further, during prosecution of the ‘153 Patent, the Patent Office confirmed the issued claims’


2
    All exhibits are attached to the Declaration of James Hannah, filed herewith.


                                                  3
         Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 8 of 26




patent eligibility under 35 U.S.C. § 101. Ex. 2 (10/26/17 Applicant-Initiated Interview

Summary) (“Proposed claim 4 [issued claim 1] does not warrant a 35 USC 101 ‘Alice

rejection’ and is not deemed invalidated by such.”); see also id. (Notice of Allowability at 2)

(“Claims 4-14 have been reviewed in light of Alice Corporation Pty. Ltd. v. CltweS Bank

International, et al., 573 U.S._ (2014) and are not deemed invalidated by such.”).

                                          ARGUMENT

       The Freshub Patents are patent eligible because they are directed to concrete, non-

abstract ideas and contain inventive concepts pertaining to technical systems that are uniquely

and necessarily rooted in computer technology to overcome a problem of computer technology.

Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014); DDR Holdings, LLC v. Hotels.com,

L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014). Specifically, the Freshub Patents use novel voice

processing interpretation technology not previously available in the art, which enable

companies to sell low cost devices which can reside in the user’s home. The technology uses

advanced computational processing of a user’s voice commands that occurs at a remote

computer, which can process a large volume of commands across numerous users quickly and

efficiently, and then take various further actions based on the results of the analysis.

I.     The Freshub Patent Claims are Patent Eligible Under Step 1 of Alice
       Under the Alice framework, the first step in assessing patent eligibility of the Freshub

Patents is to determine if they are directed toward patent eligible subject matter which does not

include “abstract” ideas. Alice, 134 S. Ct. at 2355. The Freshub Patent Claims are patent

eligible because they are directed to a specific, non-abstract idea. This first step requires

looking at the claims in their entirety to determine whether or not the invention as a whole is

directed to an abstract idea. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299,

1312 (Fed. Cir. 2016) (citation omitted). A thorough review of the entirety of the claims, and

patents, reveals that, taken as a whole, each claim is directed to providing a specific solution to

a real-world problem rooted in computer technology. The Freshub Patent Claims are not

abstract, inter alia, because each one of the Claims “recite specific steps . . . that accomplish



                                                  4
         Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 9 of 26




the desired result” rather than the result itself. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d

1299, 1305 (Fed. Cir. 2018).

       A.      The ‘153 Patent

       A proper review of patent claims for the Alice Step 1 analysis requires an examination

of the claims, the specification3 and the prosecution history. Defendants chose not to do this

type, or any type, of meaningful analysis of the Freshub Patents for their Step 1 argument. The

most egregious example of Defendants’ dearth of analysis is exemplified by the fact that they

made no mention of the Patent Office’s Section 101 analysis and conclusion regarding all of

the issued claims of the ‘153 Patent. During the prosecution of the application leading to the

‘153 Patent, the Patent Office confirmed patent eligibility of the claims as follows:
      Proposed claim 4 [issued claim 1] does not warrant a 35 USC 101 ‘Alice
      rejection’ and is not deemed invalidated by such.

      Claims 4-14 have been reviewed in light of Alice Corporation Pty. Ltd. v. CltweS
      Bank International, et al., 573 U.S._ (2014) and are not deemed invalidated by
      such.
See Ex. 2 (emphasis added). Defendants ignore this entirely in their Motion.

       In addition to omitting this relevant analysis in the prosecution history in their Motion,

Defendants also omit Step 1 analysis for any of the ‘153 Patent Claims. Remarkably, the ‘153

Patent, which was the first of the four asserted patents to issue, is not even mentioned in

Defendants’ Step 1 argument. The ‘153 Patent has one independent claim and ten dependent

claims – each providing additional inventive concepts and descriptions of the computer

hardware components, how the hardware is distributed and utilized, and how the specific steps

in the claims accomplish a desired result.

       Examining independent Claim 1 below, this claim require a voice processing system

that is non-abstract on its face and requires more than “functional steps,” despite Defendants’

contention otherwise. The voice processing system utilizes computer hardware in a novel

manner, as it provides for wireless transmission from a local computer to a remote computer

3
  Notably, Defendants only cite three times to the specification of one of the four patents
throughout their discussion of Step 1 of Alice. See Motion at 6-9.

                                                   5
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 10 of 26




for processing of an item, or list of items, to be displayed back to the user. Trading Techs.

Int'l, Inc. v. CQG, Inc., 675 F. App’x 1001, 1004-05 (Fed. Cir. 2017) (holding claims directed

to improvements in existing user interfaces not abstract because claims improved functioning

of a known system, and because claims were not directed to a fundamental economic practice).

                                     Claim 1 of the ‘153 Patent
           A voice processing system comprising:
           a first system configured to receive user spoken words comprising:
               a microphone;
               a wireless network interface;
               a digitizer coupled to the microphone, wherein the digitizer is configured to
               convert spoken words into a digital representation;
               a first computer;
           non-transitory memory that stores instructions that when executed by the first
           computer cause the first system to perform operations comprising:
               receive via the digitizer a verbal order, comprising at least one item, from a
               user, wherein the verbal order was captured by the microphone and digitized
               by the digitizer;
               immediately transmit, using the wireless network interface, the digitized order
               to a computer system remote from the first system;
           the computer system, the computer system comprising:
               a networks interface;
               a second computer;
               non-transitory memory that stores instructions that when executed by the
               second computer cause the computer system to perform operations comprising:
                     receive, using the network interface, the digitized order from the first
                     system;
                     translate at least a portion of the digitized order to text;
                     identify an item corresponding to the text;
                     add the identified item to a list associated with the user;
                     enable the list, including the identified item, to be displayed via a user
                     display.

       This specific type of processing is rooted in computer technology that developed from

the Internet and is far from any abstract idea or solution. DDR Holdings, 773 F.3d at 1259

(claims “recite a specific way… to solve a problem faced by websites on the internet”).

       More particularly, the distributed systems of Claim 1 require the use of hardware


                                                     6
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 11 of 26




components that perform particular tasks including a microphone, wireless network interface,

digitizer, network interface, local computer and a remote computer. Notably, even where

“generic components” are used in a patent, when they “operate in an unconventional manner to

achieve an improvement in computer functionality” and to “work[] together in a distributed

manner,” the patent survives any eligibility challenge. Amdocs (Israel) Ltd. v. Openet

Telecom, Inc., 841 F.3d 1288, 1300-02 (Fed. Cir. 2016). Here the components are not generic

and perform tasks in an unconventional manner as they digitize voice commands, and process

of those commands remotely, to derive a list of items to be displayed to a user.

       Specifically, as this Claim demonstrates, the “local computer” performs certain

operations for the initial receiving of the verbal order including through use of the

“microphone” to “capture” the verbal order and the “digitizer” component to “digitize” and

“convert spoken words into a digital representation.” The “wireless network interface”

component is then used to “transmit . . . the digitized order to a computer system remote from

the first system” to the remote computer system which then performs the tasks of receiving the

digitized order, identifying an item corresponding to that order based on the digitized

representation of the order, adding the identified item to a list and enabling that list to be

displayed to a user. See generally Ex. 1, Claim 1 of the ‘153 Patent.

       The claimed system therefore provides far more than “voice shopping,” as Defendants

contend. Motion at 6. Rather, the claims disclose specific hardware components of a

distributed system (e.g., wireless network interface, digitizer) and describe exactly how to

process the voice using those components for a specific application. Finjan, Inc., 879 F.3d at

1305 (holding claims directed to specific way of processing data, not just the broad idea of

processing data, not abstract). The specification of the patents further demonstrates this, as it

identifies how the “remote computer processing system receives, stores and access [] files,

which can be received from a plurality of voice recording devices” and uses “identifier[s], such

as a unique identifier” to match the text derived from the voice command that is translated. Ex.

1, ‘153 Patent at 8:34-55.



                                                   7
         Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 12 of 26




        As the foregoing demonstrates, the Freshub ‘153 Patent Claims cover specific and

novel systems for utilizing computer hardware in a unique manner to provide for wireless

transmission from a local computer to a remote computer for processing of an item, or list of

items, to be displayed back to the user, and is thus not directed to an abstract idea. Visual

Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259 (Fed. Cir. 2017) (finding claims directed

to improved computer memory systems not abstract).

        B.       The ‘810 Patent

        The ‘810 Patent contains two independent claims and twenty-seven dependent claims.

As with the ‘153 Patent, Defendants did no Alice Step 1 analysis of the ‘810 Patent Claims. As

demonstrated below, the ‘810 Patent Claims differentiate from the ‘153 Patent Claims in

several respects. For example, the ‘810 Patent Claims include an element related to ordering

an item after it has been displayed to the user.

            Claim 1 (System Claim)                               Claim 17 (Method Claim)
A voice processing system comprising:                 A computer-implemented method, the method
                                                      comprising:
a networks interface;
                                                      associating a unique identifier with a remote
a computer;
                                                          system configured to receive user spoken
non-transitory memory that stores instructions that       words, the remote system comprising:
   when executed by the computer cause the
                                                          a microphone, a wireless network interface, a
   computer to perform operations comprising:
                                                              voice output system, and a digitizer
    associate a unique identifier with a remote               coupled to the microphone, wherein the
        system configured to receive user spoken              digitizer is configured to convert spoken
        words, the remote system comprising:                  words into a digital representation;
        a microphone, a wireless network                  downloading configuration data to the remote
            interface, a voice output system, and a          system;
            digitizer coupled to the microphone,
                                                          receiving over a network at a network
            wherein the digitizer is configured to
                                                              interface a digitized order of a user from
            convert spoken words into a digital
                                                              the remote system;
            representation;
                                                          receiving, using the network interface, a
    download configuration data to the remote
                                                              digitized order of a user from the remote
       system;
                                                              system;
    receive, using the network interface, a
                                                          translating at least a portion of the digitized
        digitized order of a user from the remote
                                                              order to text;
        system;
                                                          using the text, translated from the digitized
    translate at least a portion of the digitized
                                                              order, to identify an item corresponding to
        order to text;
                                                              the text description;
    use the text, translated from the digitized


                                                      8
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 13 of 26



       order, to identify an item corresponding to       including the identified item in a set of one or
       the text description;                                 more items associated with the user;
   include the identified item in a set of one or        enabling the set of items, including the
       more items associated with the user;                 identified item, to be displayed to the user
                                                            via a user device different than the remote
   enable the set of items, including the
                                                            system; and
      identified item, to be displayed to the user
      via a user device different than the remote        enabling the set of items, including the
      system; and                                           identified item, to be provided to an item
                                                            provider.
   enable the set of items, including the
      identified item, to be provided to an item
      provider.

       The specification discusses how this novel system and method provides for identifying

items to be displayed and then subsequently ordered.
          The remote computer system can optionally match the spoken order with a
          SKU (Stock Keeping Unit, e.g., an identifier, such as a unique numeric
          identifier associated with a specific product) retrieved from a SKU database.
          The SKU database optionally stores SKUs in association with a text
          description of the corresponding item. For example, if the user verbally ordered
          a cereal by name, the remote computer system translates the name into text or
          other computer readable form, and matches the text with text stored in
          association with a SKU (or other identifier) to locate the correct SKU.
Ex. 3, ‘810 Patent at 8:43-55.
          The remote system can optionally match the translated version of the spoken
          order with a SKU retrieved from a SKU database, which stores SKUs in
          association with a text description of the corresponding item, and transmit the
          SKU to the providers. At state 812, the remote system receives quotes from the
          potential providers, and transmits the quotes to the user. At state 814, the user
          selects a provider and authorizes placement of the order. At state 816, the
          remote system places the order with the selected provider.
Id. at 14:31-40.

       Thus, in addition to the plethora of additional claim elements in the ‘810 Patent not

addressed by Defendants’ Motion in their Alice Step 1 argument, including the additional

unique elements found in the dependent claims (e.g., use of remote systems – passim;

identifying items based on user location – Claim 2; weighting purchase history – Claim 6; use

of separate digital files to store digitized item descriptions – Claim 14), the fact that the Motion

does not address this improvement in computer systems to order items based on voice

commands is alone basis for denial of this Motion. Thales Visionix Inc. v. United States, 850



                                                     9
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 14 of 26




F.3d 1343, 1348-49 (Fed. Cir. 2017) (finding claims regarding a technique for using sensors to

more accurately and efficiently track objects were not abstract).

       C.       The ‘408 Patent

       Defendants relied exclusively on Claim 20 of the ‘408 Patent for their conclusory Alice

Step 1 analysis, yet Claim 20 is not even representative of all the claims for the ‘408 Patent, let

alone all 94 claims in the Freshub Patents. The ‘408 Patent has three independent claims and

twenty-seven dependent claims. Ex. 4. The dependent claims add additional elements and

limitations to the independent claims that preclude using Claim 20 as representative of all the

‘408 Patent Claims. Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (finding that

district courts must examine dependent claims if they present “distinctive significance” from

independent claims. “A claim is not representative simply because it is an independent

claim.”); see also TriPlay Inc. v. WhatsApp Inc., No. 13-cv-01703-LPS, 2015 WL 1927696, at

*6 (D. Del. Apr. 28, 2015) (denying motion to dismiss for claims where defendant “provided

little analysis as to whether” two allegedly representative claims were in fact representative of

the remaining claims and where there were “real differences among the claims.”).

       Moreover, Claim 20 of the ‘408 Patent differs from the independent claims of the other

asserted patents. For example, as shown below, comparing Claim 1 of the ‘153 Patent to

Claim 20 of the ‘408 Patent demonstrates significant differences between the claims. Because

the claims originate from a related specification, the technology is likewise related, but the

claims are different. Just a quick review of these claims show variations in the claimed

computer systems (first computer and second computer), different/additional structural

elements claimed (non-transitory memory, processing system), and specified ordered elements.

The independent claims form the ‘810 and ‘094 Patents provide even further differentiations

between the Freshub Patents.

            Claim 1 of the ‘153 Patent                          Claim 20 of the ‘408 Patent
  A voice processing system comprising:               A computer-implemented method, the method
                                                      comprising:
  a first system configured to receive user spoken
  words comprising:                                   receiving over a network at a network interface a



                                                     10
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 15 of 26



      a microphone;                                        digitized order of a user from a remote system
                                                           configured to receive user spoken words, the
      a wireless network interface;
                                                           remote system comprising a microphone, a
      a digitizer coupled to the microphone,               wireless network interface, and a digitizer
      wherein the digitizer is configured to               coupled to the microphone, wherein the
      convert spoken words into a digital                  digitizer is configured to convert spoken
      representation;                                      words into a digital representation;
      a first computer;                                translating, using a processing system
  non-transitory memory that stores instructions          comprising at least one processing device and
  that when executed by the first computer cause          configured to perform translation of voice
  the first system to perform operations                  orders to text, at least a portion of the digitized
  comprising:                                             order to text;

      receive via the digitizer a verbal order,        matching, using the processing system, the text,
      comprising at least one item, from a user,         translated from the digitized order, to a text
      wherein the verbal order was captured by           description associated with a unique product
      the microphone and digitized by the                identifier;
      digitizer;                                       based at least in part on the unique product
      immediately transmit, using the wireless            identifier associated with the text description
      network interface, the digitized order to a         matched to the text translated from the
      computer system remote from the first               digitized order, identifying, using the
      system;                                             processing system, an item corresponding to
                                                          the text;
  the computer system, the computer system
  comprising:                                          causing the identified item to be placed on an
                                                          item set associated with the user; and
      a networks interface;
                                                       enabling the item set, including at least the
      a second computer;                                 identified item, to be displayed via a user
      non-transitory memory that stores                  display remote from the processing system.
      instructions that when executed by the
      second computer cause the computer system
      to perform operations comprising:
          receive, using the network interface, the
          digitized order from the first system;
          translate at least a portion of the
          digitized order to text;
          identify an item corresponding to the
          text;
          add the identified item to a list
          associated with the user;
          enable the list, including the identified
          item, to be displayed via a user display.

       A review of Claim 20 in its full context reveals it is a non-abstract, novel voice

processing system, involving concrete and inventive concepts that are directed to technical

systems that are uniquely rooted in computer technology. Rather than a generic voice



                                                      11
         Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 16 of 26




processing system for voice shopping as Defendants argue, Claim 20 is directed to a voice

processing system that leverages the processing power of a remote computer system to process

and analyze the voice commands. In particular, Claim 20 is directed to a method of using a

local computer system that contains a variety of specific hardware components, such as a

microphone, wireless network interface, and a digitizer which captures and digitizes the user’s

voice. Instead of processing the voice commands locally, the digitized voice is transmitted to a

remote computer where the voice is processed. Not only does the remote computer process the

voice, but it does so for a specific task, in a specific way, namely the remote computer

translates the digitized order into text, identifies an item within the converted text, adds the

item within the text to a list associated with the user, and then causes the identified item to be

displayed on a user display. Thus, Claim 20 of the ‘408 Patent claims significantly more than

“processing a voice,” but instead provides for a method using specific hardware components of

a distributed system and describes exactly how to process the voice using those components for

a specific application.

        D.      The ‘094 Patent

        The ‘094 Patent has two independent claims and twenty-two dependent claims. As

shown below, the claims in this patent include a structural element, including, inter alia, a data

store, translation module, and a voice output system. Ex. 5. Defendants entirely ignore this

evidence demonstrating that the ‘094 Patent is concrete.

                  Claim 1                                             Dependent Claims
A computer-implemented method, the method             2. The computer-implemented method as defined
comprising:                                               in claim 1, wherein the second computer
                                                          system further comprises a voice output
receiving over a network at a first computer
                                                          system.
    system, using a network interface, a digitized
    spoken user order from a second computer          10. The computer-implemented method as defined
    system,                                               in claim 1, the method further comprising
                                                          identifying a SKU that corresponds to the
the second computer system comprising:
                                                          identified item.
    a microphone, a wireless network interface,
                                                      19. The computer-implemented method as defined
        and a digitizer coupled to the microphone,
                                                          in claim 1, the method further comprising:
        wherein the digitizer is configured to
        convert spoken words into a digital               receiving the digitized user order from the
        representation, and the second computer               second computer system immediately



                                                     12
           Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 17 of 26



          system is configured to transmit the                     when the user speaks the order;
          digital representation over the network to
                                                               recording the digitized user order from the
          the first computer system;
                                                                   user;
      translating, using a translation module
                                                               utilizing grammar constrained recognition
          executed by the second computer system,
                                                                    and/or natural language recognition in
          at least a portion of the digitized spoken
                                                                    translating at least a portion of the
          order to text;
                                                                    digitized spoken order to text;
      matching the text, translated from the
                                                               enabling the list to be provided to the user via
         digitized spoken order, to text descriptions
                                                                  a website;
         of items, wherein the text descriptions of
         items are stored in a data store;                     enabling the list to be provided to the user via
                                                                  a telephone;
      based on at least an identified match,
          identifying a corresponding item;                    enabling the user to edit the list; and
      adding the identified corresponding item to a            enabling the user to place an order for items
          list associated with the user; and                      on the list.
      enabling the list, including the identified item,
         to be displayed to the user via a user
         display.

          Thus, the ‘094 Patent Claims are directed to the improvements of computer devices that

the Federal Circuit has expressly endorsed as patent eligible. Core Wireless Licensing S.A.R.L.

v. LG Elecs., Inc., 880 F.3d 1356, 1362-63 (Fed. Cir. 2018) (holding that claims that improved

user interface for electronic devices were not abstract). For all of the reasons noted above, and

Defendants’ lack of any analysis, the Freshub Patent Claims are patent eligible under Alice

Step 1 because they are directed to a specific, non-abstract idea.
II.       The Freshub Patent Claims Contain Inventive Concepts that Provide Tangible
          Benefits and are Thus Patent Eligible Under Step 2 of Alice
          The Freshub Patent Claims are not abstract and therefore the Court need not reach Step

2 of the Alice analysis. Nonetheless, the Freshub Patents’ eligibility is further confirmed when

“consider[ing] the elements of each claim both individually and ‘as an ordered combination’”

because the claims contain inventive concepts and are thus patent eligible under Step 2.4
Enfish, LLC v. Microsoft Corp., 822 F.3d 1334, 1334 (Fed. Cir. 2016); see also generally

Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir.


4
  Defendants do not dispute that the Freshub Patent claims include concrete limitations that
avoid broad preemption of the field and provide tangible benefits. Motion at 9-14. Defendants
solely rely on the contention that the claims “are not inventive,” but their superficial Motion
lacks any basis for such a claim, as demonstrated below.

                                                          13
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 18 of 26




2016) (“some inventions’ basic thrust might more easily be understood as directed to an

abstract idea, but under step two of the Alice analysis, it might become clear that the specific

improvements in the recited computer technology go beyond ‘well-understood, routine,

conventional activit[ies]’ and render the invention patent-eligible”)(citation omitted). “The

question of whether a claim element or combination of elements is well-understood, routine

and conventional to a skilled artisan in the relevant field is a question of fact.” Berkheimer,

881 F.3d at 1368. The only factual information related to what is well-understood, routine and

conventional to one skilled in the art presented here is the Declaration of Dr. Nenad

Medvidović, who explains that the Freshub inventions were not well-understood, routine and

conventional.

       The specific and concrete limitations of the Freshub Patent Claims include inventive

concepts that yield important benefits thus rendering the claims patent eligible under step two

of Alice. Specifically, the Freshub Patent Claims provide that, when a voice order or command

of a user is received, a “digitizer is configured to convert spoken words into a digital

representation” and that further a processing system is used to translate the digitized order into

text and to match the text to unique product identifiers to enable a list of items to be displayed

to a user. This inventive concept of computationally analyzing and processing a digitized

voice order was a novel improvement over the conventional technology that did not process

voice at all to identify particular items. Medvidović Decl. at ¶¶ 10-15.

       In addition to this processing improvement over conventional technology, the Freshub

Patent Claims embody the novel idea of digitizing a voice locally and sending the voice to a

remote computer for specific processing and displaying an itemized list on a user display,

technology that was unknown at the time. Id. at ¶¶ 10-11. Tellingly, Defendants do not

address the state of the art because, at the time, there was no system that could locally receive a

voice command, transmit the voice command wirelessly, remotely process the voice command,

and then display specific items within the voice command to a user. Id. at ¶¶ 11-12. As such,

Defendants’ Motion presents no evidence—much less clear and convincing evidence—that the



                                                 14
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 19 of 26




Freshub Patents embody technology that is somehow conventional or routine. Berkheimer,

881 F.3d at 1368 (finding clear and convincing evidence required); Ex. 6 (Order, ESW

Holdings, Inc. v. Roku, Inc., C.A. No. 6:19-CV-000444-ADA, at *12) (denying motion to

dismiss which filed to present evidence supporting Alice step-two inquiry, and patentee

“sufficiently articulated claim elements that reflect a patentable improvement” to the art).

       Defendants also overgeneralize the claims in concluding that they capture “high-level

functions.” Motion at 11. Yet, Defendants focus on narrowed depictions of the claims reciting

only limited portions of the claim language, such as the “receiving,” “translating,” “identify,”

and “adding” elements. Id. at 3. This misrepresentation disregards the entirety of the claims

which, as described, includes the intake of voice orders and the distribution and display of

select information from those voice orders based on the digitization, processing and translation

of the voice commands which includes the use of instructions and items that are stored. This

ordered combination and sequencing of the claims provides an inventive concept well beyond

just simply “receiving,” “translating, “identifying,” and “adding.” Medvidović Decl. at ¶¶ 10-

15.

       In particular, as the Federal Circuit has explained, even if the individual components of

the claims were known, “an inventive concept can be found in the non-conventional and non-

generic arrangement of known, conventional pieces.” Bascom Global Internet Servs, 827 F.3d

at 1350. In particular, Freshub Patent Claims “purposefully arrange[]” their components “in an

unconventional distributed fashion to solve a particular technological problem.” Amdocs, 841

F.3d at 1301. As the Federal Circuit explained in Amdocs, a sequencing limitation requiring

that “network usage records [be] processed close to their source before being submitted to a

centralized manager” constituted an inventive concept and a signified a “critical advancement

over prior art.” Id. at 1300-01. Here, similarly, the Freshub Patent Claims require that the

voice commands that are received are processed remotely – an entirely new approach from

conventional technology. Medvidović Decl. at ¶ 12. Therefore, as in Amdocs, the Freshub

Patent Claims set forth a non-conventional ordered combination that provides a technical



                                                15
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 20 of 26




improvement over prior art. Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050

(Fed. Cir. 2016) (holding claims at issue were directed to a “new and improved technique, for

producing a tangible and useful result [and thus] fall[] squarely outside those categories of

inventions that are ‘directed to’ patent-ineligible concepts”); DDR Holdings, 773 F.3d at 1259

(“the claimed solution amounts to an inventive concept for resolving this particular internet-

centric problem, rendering the claims patent-eligible”).

       Furthermore, the dependent claims of the Freshub Patents reveal the inventive concepts

of the invention. For example, the dependent claims include creating a separate digital file to

store the digitized item, requiring a list to be provided via a website, and using a computer

system to increase recognition accuracy. Medvidović Decl. at ¶ 15. These additional

limitations only further illustrate the concrete nature of the claims as they impose concrete

requirements on the voice processing system. Id.

       Thus, the Freshub Patent claims’ novel improvement over the state of the art further

demonstrates their patent eligibility. For all of these reasons, the Freshub Patents are patent

eligible under Step 2 of Alice.

III.   Defendants’ Motion Is Not Made In Good Faith Given the Lack of Analysis

       A.      Defendants Do Not Attempt To Meet Their Burden of Proof

       Defendants bear the burden of establishing that each of the Freshub Patent Claims is

invalid by “clear and convincing evidence.” 35 U.S.C. § 282(a); Berkheimer, 881 F.3d at

1368. The Patent Office had both the Alice decision and a significant body of case law –

including many of the Federal Circuit cases referenced herein – when it issued the Freshub

Patents in 2018 and 2019. The Patent Office confirmed the patent eligibility of the ‘153 Patent

specifically during its prosecution. Defendants’ challenges ignore the Patent Office’s

affirmative determinations that the Freshub Patents are non-abstract and directed toward

patent-eligible subject matter.

       Moreover, Defendants make no meaningful effort to address the claims, attempting to

lump the 94 claims across four patents together and limit their Motion to a single claim they



                                                 16
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 21 of 26




call “representative” without any analysis to support such a claim. Specifically, Defendants

cherry-picked Claim 20 from the ‘408 Patents (a method claim), and base their entire Motion

on the absurd argument that this single claim is representative of 94 claims in the four different

Freshub Patents. As discussed herein, Defendants’ superficial Motion demands denial of this

issue with prejudice.

       B.      Defendants’ Motion Lacks Factual and Legal Support

       Defendants failed to provide any clear and convincing evidence that the Freshub Patent

claims are abstract. Instead, Defendants point to their generalized characterization of the

claims and ignore the specific inventions and concrete solutions that the Freshub Patents

provide in mischaracterizing them as claiming only “functional steps.” In doing so,

Defendants rely on inapposite case law and disregard the Supreme Court’s caution against

taking a “high level” view of claims as it could lead to all inventions being deemed abstract.

Alice, 134 S. Ct. at 2354; Enfish, 822 F.3d at 1337 (“claims at such a high level of abstraction

and untethered from the language of the claims all but ensures that the exceptions to § 101

swallow the rule”).

       Defendants inappropriately rely on what they contend to be a “representative” claim

(Claim 20 of the ‘408 Patent) of the four asserted patents and 94 total claims without any

analysis or justification and while disregarding the differences among the asserted claims.

Where, as here, Defendants focus almost exclusively on one independent claim, though the

motion is directed to several other claims, the Court should consider several factors including:

(1) whether the non-representative claims are adequately represented by the representative

claim; (2) whether there are issues of claim construction that must be decided before resolving

the motion; and (3) are there any set of facts that could be proven that would result in a

determination that one or more of the claims are eligible. Cronos Techs., LLC v. Expedia Inc.,

No. 13-1538, 2015 WL 5234040, at *2 (D. Del. Sept. 8, 2015). As shown above, the

unequivocal differences among the independent and dependent claims, which defendants

ignore entirely, demonstrate that Claim 20 of the ‘408 Patent is not a representative claim of



                                                 17
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 22 of 26




the other asserted claims. Berkheimer, 881 F.3d at 1365 (“A claim is not representative simply

because it is an independent claim.”)

       As described above, the Freshub Patents provide more than “functional steps” – rather,

they claim a specific approach of voice processing through digitizing a voice with the use of

specific hardware and transmitting that digitized representation wirelessly to ultimately display

selected information to a user. The Freshub Patents identify specific technologies that address

specific issues in computer technology, including the previous inability to allow a user’s voice

command to be digitized and wirelessly transmitted to a remote computer for robust processing

to identify items within the command and display them back to the user. Freshub’s

innovations created efficiencies in cost and improved processing speed. Medvidović Decl. at

¶ 12. These improvements over the art confirm that the Freshub Patents go far beyond merely

providing “functional steps.” See Ex. 7 (Dec. 18, 2018 Order, Match Group, LLC v. Bumble

Trading Inc., No. 6:18-CV-00080-ADA, at *10) (non-abstract improvements in user interface

technology demonstrated by adding swiping gesture to clear an undesirable dating profile card

were sufficient to demonstrate patent-eligibility under Alice Step 1).

       Defendants rely on cases that address claims that were found to be patent ineligible

because they did not claim more than functional steps. See VOIT Techs., LLC v. Del-Ton, Inc.,

757 F. App’x 1000, 1003 (Fed. Cir. 2019) (asserted patent only used “conventional

compression techniques to carry out the claimed invention”); Two-Way Media Ltd. v. Comcast

Cable Commc’ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (explaining that the claim

“requires functional results . . . but does not sufficiently describe how to achieve these results

in a non-abstract way”); Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)

(claims at issue were drawn to using computers as tools to solve a power grid problem, rather

than improving the functionality of computers and computer networks). These cases are unlike

here because the Freshub Patents provide for more than “conventional [] techniques” or using

computers as tools to solve a problem as they improved upon conventional technology through

their voice processing digitization and translation and processing of the digitized voice



                                                 18
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 23 of 26




messages and commands through the use of both local and remote computers and devices.

       Similarly unavailing is Defendants’ reliance on Apple, Inc. v. Ameranth, Inc., 842 F.3d

1229 (Fed. Cir. 2016) and IPA Techs., Inc. v. Amazon.com, Inc., 307 F. Supp. 3d 356 (D. Del.

2018). In particular, in Apple, the Federal Circuit explained that the claims at issue were solely

“directed to certain functionality” and “not directed to a specific improvement in the way

computers operate.” 842 F.3d at 1241. Here, the Freshub Patents improve the way computers

operate as exemplified by the specific type of voice processing they claim which is rooted in

computer technology born from the Internet – that is, the wireless transmission from a local

computer to a remote computer for processing an item to be displayed back to the user. IPA

Techs. also fails to support Defendants’ Motion as “nothing in the claims [at issue] disclose[d]

how the[] components achieve[d] the goal of the method.” 307 F. Supp. 3d at 369 (citation

omitted). By contrast, here, the Freshub Patents specifically provide how the voice processing

is digitized, remotely through the hardware components of the system, to ultimately display

certain information, from the translated voice message, to the user. Thus, the Freshub Patents

provide a non-abstract process that claims “specific technologic modifications to solve a

problem or improve the functioning of a known system generally [which therefore] produce[s]

patent-eligible subject matter.” Trading Techs. Int'l, Inc., 675 F. App’x at 1004-05.

IV.    Defendants’ Motion Is Infirm Due To A Failure To Provide Claim Construction
       To the extent Defendants’ Motion is not denied with prejudice, claim construction

would be appropriate as it is unclear how Defendants are construing certain claims to make

their conclusory allegation that Claim 20 of the ‘408 Patent is “representative.” Aatrix

Software, Inc. v. Green Shade Software, Inc., 882 F.3d 1121, 1125 (2018) (finding claim

construction may be necessary for determining patent eligibility).

       Furthermore, as discussed above and in Dr. Medvidović’s Declaration, Defendants’

Motion, at most, present factual issues and disputes that are not appropriate for resolution in a

dispositive motion to dismiss. Id. (appropriate to determine patent eligibility at Rule 12(b)(6)

stage “only when there are no factual allegations that, taken as true, prevent resolving the



                                                 19
        Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 24 of 26




eligibility question as a matter of law. Indeed, we have explained that “plausible factual

allegations may preclude dismissing a case under § 101 where, for example, `nothing on th[e]

record ... refutes those allegations as a matter of law or justifies dismissal under Rule

12(b)(6).’”)(citing FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1097 (Fed. Cir.

2016) (quoting Bascom Glob. Internet Servs, 827 F.3d at 1352)).

       Further, Defendants’ Motion presents material factual issues that preclude dismissal at

the pleadings stage. In particular, Defendants’ contentions that the “the patent claims’

recitation of several computing devices . . . are merely conventional computing components

described as performing claimed conventional functions” (Motion at 10) and that “dependent

claims recite conventional and well-known elements” (id. at 13) are factual inquiries that are

inappropriate for resolution in a motion to dismiss. Ex. 8 (May 20, 2019 Order, Eceipt LLC v.

Homegoods, Inc., No. 9-cv-00032-ADA, at *12) (holding that the patent at issue contains

inventive concepts, and defendants simply raise questions of fact which preclude granting a

motion a dismiss); see also Vehicle IP, LLC, v. AT&T Mobility LLC, C.A. No. 09-CV-1007-

LPS, 2016 WL 5662004, at *6 (D. Del. Sept. 29, 2016) (“Defendants’ contention that

limitations such as those just discussed require only ‘conventional’ use of ‘generic’ technology

. . . raises factual issues that the Court cannot resolve on the record before it.”). Thus, while

Defendants have failed to meet their burden of establishing with any “clear and convincing

evidence” any purported patent ineligibility, at most they have created a factual dispute that

cannot be resolved with a dispositive motion to dismiss.

                                         CONCLUSION

       Defendants filed this Motion without any serious analysis – essentially, they “shot their

shot” at this issue. It would be unfair and prejudicial for Defendants to get another bite of the

apple on this issue. For these reasons, Freshub respectfully requests that the Court deny

Defendants’ Motion with prejudice.




                                                  20
       Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 25 of 26




                                   Respectfully submitted,

Dated: September 3, 2019           /s/ John P. Palmer
                                   John Palmer
                                   Texas Bar No. 15430600
                                   palmer@namanhowell.com
                                   NAMAN HOWELL SMITH & LEE PLLC
                                   400 Austin Ave., Suite 800, P.O. Box 1470
                                   Waco, TX 76703
                                   Telephone: (254) 755-4100
                                   Fax: (254) 754-6331

                                   Paul J. Andre (Pro Hac Vice)
                                   Lisa Kobialka (Pro Hac Vice)
                                   James Hannah (Pro Hac Vice)
                                   KRAMER LEVIN NAFTALIS
                                    & FRANKEL LLP
                                   990 Marsh Road
                                   Menlo Park, CA 94025
                                   Telephone: (650) 752-1700
                                   pandre@kramerlevin.com
                                   lkobialka@kramerlevin.com
                                   jhannah@kramerlevin.com

                                   Attorneys for Plaintiffs,
                                   Freshub, Inc. and Freshub, Ltd.




                                     21
           Case 1:19-cv-00885-ADA Document 27 Filed 09/03/19 Page 26 of 26



                               CERTIFICATE OF SERVICE

       The foregoing document was filed electronically on September 3, 2019, with the Clerk

of Court using the Court’s CM/ECF system, which will send a Notice of Electronic Filing on

counsel of record for all other parties who have appeared in this action on the date of such

service.

                                                     /s/ John Palmer
                                                          John Palmer




                                                22
